Name: Commission Regulation (EEC) No 1536/77 of 4 July 1977 determining the conditions of entry of seeds under subheadings 07.01 A I, 10.05 A and 12.01 A of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 7 . 77 Official Journal of the European Communities No L 171 / 13 COMMISSION REGULATION (EEC) No 1536/77 of 4 July 1977 determining the conditions of entry of seeds under subheadings 07.01 A I , 10.05 A and 12.01 A of the Common Customs Tariff ristics and the arrangements for their examination , for ensuring identity, for marking and for control are equivalent in these respects to seeds harvested within the Community and complying with the provisions of the Directive concerned ; Whereas the Council has made such determinations with regard to certain non-member countries, in the case of seed potatoes, by its Second Decision 75/370/EEC of 24 June 1975 on the equivalence of seed potatoes produced in third countries ( 10), as amended by Decision 76/540/EEC (n ), and, in the case of hybrid maize and oil seeds and oleaginous fruit for sowing, by its Fifth Decision 76/539/EEC of 17 May 1976 on the equivalence of seed produced in third countries ( 12) and by its Fifth Decision 76/538 /EEC of 17 May 1976 on the equivalence of field inspections carried out in third countries on seed-producing crops (u); THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff ('), as last amended by Regu ­ lation (EEC) No 280/77 (2), and in particular Articles 3 and 4 thereof, Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 of 28 June 1968 (3 ), as last amended by Regulation (EEC) No 1111 /77 (4), covcrs :  seed potatoes falling within subheading 07.01 A I,  hybrid maize for sowing falling within subheading 10.05 A, and  oil seeds and oleaginous fruit, whole or broken, for sowing falling within subheading 12.01 A ; Whereas entry under these subheadings is subject to conditions to be determined by the competent authori ­ ties ; whereas, in order to ensure uniform application of the nomenclature of the Common Customs Tariff, provisions specifying those conditions must be laid down ; Whereas the Council has adopted Directive 66/403/EEC of 14 June 1966 on the marketing of seed potatoes (5), as last amended by Directive 76/307/EEC (6), Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed ( 7 ), as last amended by Directive 75/444/EEC (8) and Directive 69/208 /EEC of 30 June 1969 on the marketing of seed of oil and fibre plants (9), as last amended by Directive 75/444/EEC ; Whereas Articles 15, 16 and 15 respectively of these Directives provide that the Council shall determine whether seeds harvested in a third country and affording the same assurances as regards their characte ­ Whereas it follows from the very terms in which the three abovementioned subheadings are drawn that products may be entered under one of these subhead ­ ings only if they have specific characteristics which make them suitable for sowing ; Whereas certain specific characteristics were pre ­ scribed by the Council when it determined that there was equivalence between the plants and seeds in ques ­ tion produced in certain non-member countries and plants and seeds of the same kind harvested within the Community ; whereas the said characteristics should therefore constitute the conditions of entry under the subheadings concerned ; Whereas, as regards hybrid maize, oil seeds and oleagi ­ nous fruit of a kind to which the provisions of the abovementioned Directives 66/402/EEC and 69/208 /EEC do not apply, it is appropriate, pending harmonization at Community level of provisions for these goods and given that there is little trade in them , to make their entry under subheadings 10.05 A and 12.01 A respectively subject to conditions to be established by the competent authorities of the Member States : ( ¢) OJ No L 14 , 21 . 1 . 1969 , p . 1 . ( 2 ) OJ No L 40 , 11 . 2 . 1977, p . 1 . ( 3 ) OJ No L 172, 22 . 7 . 1968 , p . 1 . ( 4 ) OJ No L 134, 28 . 5 . 1977, p . 4 . ( 5 ) OJ No 125 , 11 . 7 . 1966, p . 2320/66 . ( 6) OJ No L 72, 18 . 3 . 1976 , p . 16 . ( 10 ) OJ No L 164, 27 . 6 . 1975, p . 43 . ( 7) OJ No 125, 11 . 7 . 1966, p . 2309/66 . ('  ) OJ No L 162, 23 . 6 . 1976, p . 27 . ( 8 ) OJ No L 196 , 26 . 7 . 1975 , p . 6 . (9 OJ No L 169 , 10 . 7 . 1969 , p . 3 . ( 12 ) OJ No L 162, 23 . 6 . 1976, p . 10 . ( 13 ) OJ No L 162, 23 . 6 . 1976, p . 1 . No L 171 / 14 Official Journal of the European Communities 9 . 7. 77 Article 4Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature , Oil seeds and oleaginous fruit for sowing shall satisfy the conditions laid down in accordance with Article 15 of Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants, as last amended by Directive 75/444/EEC. HAS ADOPTED THIS REGULATION : Article 1 Article 5The entry of potatoes, hybrid maize and oil seeds and oleaginous fruit respectively under the following subheadings of the Common Customs Tariff shall be subject to the conditions laid down in Articles 2 to 5 :  07.01 A I Seed potatoes,  10.05 A Hybrid maize for sowing, Hybrid maize, oil seeds and oleaginous fruit of a kind to which the provisions of the abovementioned Direc ­ tives 66/402/EEC and 69/208/EEC do not apply shall only be entered under subheadings 10.05 A or 12.01 A if the party concerned proves to the satisfaction of the competent authorities of the Member States that these products are in practice intended for sowing.  12.01 A Oil seeds and oleaginous fruit, whole or broken, for sowing. Article 2 Article 6 Seed potatoes shall satisfy the conditions laid down in accordance with Article 15 of Council Directive 66/403/EEC of 14 June 1966 on the marketing of seed potatoes, as last amended by Directive 76/307/EEC. Each Member State shall inform the Commission of the steps taken by its central administration for the purposes of applying this Regulation . The Commission shall forthwith communicate this information to the other Member States .Article 3 Article 7 Hybrid maize for sowing shall satisfy the conditions laid down in accordance with Article 16 of Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed , as last amended by Directive 75/444/EEC. This Regulation shall enter into force on 1 January 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 July 1977 . For the Commission Etienne DAVIGNON Member of the Commission